COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause number:               01-13-00686-CV
Style:                      In re Melony A. Malone


Date motion filed:          August 12, 2013
Type of motion:             Motion for Temporary Emergency Relief
Party filing motion:        Relator
Document to be filed:


Ordered that motion is:

                  Granted
                   If document is to be filed, document due: ____________________________________

                    The Clerk is instructed to file the document as of the date of this order
                    Absent extraordinary circumstances, the Court will not grant additional motions to extend
                     time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


                   Relator’s “Motion for Temporary, Emergency Relief” is denied. The motion contains no
             certificate of compliance as required by Tex. R. App. P. 52.10(a); instead it contains only a certificate of
             service indicating service by “certified mail, return receipt requested.” Moreover, the motion does not
             seek temporary relief as contemplated by the rule; it asks for the full measure of relief requested by the
             mandamus petition itself. Accordingly, Relator’s motion is DENIED.



Judge's signature: /s/ Michael Massengale_______________________________________
                   Acting individually

                   Panel consists of .


Date: August 13, 2013




*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).